Citation Nr: 0933260	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to September 
1961.  The Veteran also served in the Florida Army National 
Guard from July 1978 to October 1980, with various periods as 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case previously reached the Board in February 2009.  At 
that time, the Veteran's service connection claims were 
remanded for further development.  The case has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss and tinnitus to his period of 
active service.

3.  The Veteran does not currently have a right ankle 
condition.

3.  The Veteran's current right knee condition was not noted 
when he entered active military service.  

4.  There is no competent evidence that relates the Veteran's 
current right knee disorder to his military service.



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A right ankle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A right knee condition was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2004 
and March 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in November 2004, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
June 2009 SSOC.  Therefore, since the RO cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board concludes that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs) and service personel records from 
both the Veteran's Army service and his Florida Army National 
Guard records, and VA medical examinations as requested by 
the Veteran.  The Veteran has submitted personal statements, 
and private medical evidence.  In February 2009, the Board 
remanded the Veteran's case for five actions.  First, the 
Board requested that the RO provide full VCAA notice, which 
the RO provided in the March 2009 VCAA notice letter.  
Second, the Board requested that the RO seek out the 
Veteran's Florida National Guard records, which the RO 
accomplished via a March 2009 request to the Florida National 
Guard Adjutant General's office.  Third, the Board requested 
that the RO provide the Veteran with two examinations, one 
audiology examination and one orthopedic examination.  The RO 
provided these examinations in May 2009.  Finally, the RO 
readjudicated the Veteran's claims based on the new evidence 
provided.  Therefore, the Board is satisfied as to 
substantial compliance with its February 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

The Board notes that the Veteran's representative in the 
Informal Brief Of Appellant In Appealed Case of July 2009 has 
alleged that the Veteran's VA medical examinations were 
inadequate.  However, the opinions were provided by qualified 
medical specialists in the required fields, both examiners 
reviewed the Veteran's medical history, and both provided 
their reasons and rationales for the conclusions that they 
had reached.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claims has been met.



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss and 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing is a May 2009 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
35
40
55
LEFT
15
10
30
50
65

With two individual frequencies above 40 decibels for both 
his right and left ears, as well as three above 26 decibels, 
the Board observes that the Veteran clearly shows current 
bilateral hearing loss.

The second requirement for a service-connected disability is 
an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma in 
service caused by the Veteran's service as a parachute rigger 
due to exposure to aircraft and large industrial fans without 
access to hearing protection.  See VA medical examination of 
May 2009.  The Veteran is competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's military occupational specialty 
as a parachute rigger is verified by his DD Form 214.  
However, there is no evidence of acoustic trauma in the 
Veteran's service treatment records (STRs), nor at his 
separation examination in September 1961; furthermore, the 
occupation of parachute rigger is not one ordinarily 
associated with acoustic trauma, unlike, for example, 
artillery.  The Veteran also served as a clerk typist and 
light arms leader during his service in the Florida National 
Guard, and there is no record showing acoustic trauma during 
his ACDUTRA or INACDUTRA periods of service.  Furthermore, 
the VA medical examiner reviewed the Veteran's treatment 
records and noted that his hearing was within normal limits 
at his June 1978 National Guard enlistment examination.  
Without more evidence to show acoustic trauma during his 
active military service, or during a period of ACDUTRA or 
INACDUTRA, the Board must conclude that the Veteran did not 
experience acoustic trauma during his military service.

However, even assuming that the Veteran had experienced 
acoustic trauma in service, there is no evidence of a 
connection between the Veteran's service and his current 
hearing loss as is required by Shedden, 381 F.3d at 1167.  
There is no competent medical evidence or opinion in the 
record that relates the Veteran's current hearing loss to his 
active service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  The RO provided a VA medical examination in May 
2009.  The VA examiner reviewed the Veteran's treatment 
records and treatment history and concluded that the 
Veteran's bilateral hearing loss is "less likely as not... 
caused by or a result of in-service acoustic trauma."  The 
Veteran has indicated his belief that his hearing loss is due 
to his in-service acoustic trauma.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; 38 C.F.R. § 3.159(a)(2).  
Therefore the Board concludes that his statement is not 
competent evidence of a connection between the Veteran's 
hearing loss and his service.  As the competent medical 
evidence of record indicates that the Veteran's current 
hearing loss is not due to his in-service acoustic trauma, 
service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
There is no evidence to indicate that the Veteran's bilateral 
hearing loss began in service and continued to the present.  
The Veteran's separation examination conducted when he was 
separated from active service does not contain any indication 
of bilateral hearing loss, nor do any of the Veteran's STRs 
contain evidence of bilateral hearing loss.  The Veteran's 
medical record is negative for any complaints or records of 
bilateral hearing loss until many years post-service, and, as 
noted above, his Florida National Guard enlistment 
examination indicated hearing within the normal limits.  In 
fact, the first evidence of hearing loss complaints are from 
September 2004, over forty years after the Veteran had been 
discharged from active service and over twenty years after 
his discharge from the Florida National Guard.  The Federal 
Circuit Court has held that an extensive lapse of time 
between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for bilateral 
hearing loss.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no evidence of 
in-service incurrence and no competent, medical evidence or 
opinion that relates his current bilateral hearing loss to 
his periods of active military service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records show that the Veteran has been 
diagnosed with tinnitus.  See the May 2009 VA medical 
examination.  Further, tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Veteran has 
complained of tinnitus in his September 2004 claim.  
Therefore, there is competent evidence that the Veteran is 
currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, without more 
evidence to show acoustic trauma in service, the Board must 
conclude that the Veteran did not experience acoustic trauma 
during his active military service or during a period of 
ACDUTRA or INACDUTRA with the Florida National Guard.

However, were the Board to concede that the Veteran had 
experienced acoustic trauma in service, there is no evidence 
of a connection between the Veteran's service and his current 
tinnitus as is required by Shedden v. Principi, 381 F.3d at 
1167.  In the present case, there is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current tinnitus to his active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  The RO provided a VA medical 
examination in May 2009.  The VA examiner reviewed the 
Veteran's treatment records and treatment history and 
concluded that the Veteran's tinnitus is "less likely as 
not... caused by or a result of in-service acoustic trauma."  
The Veteran has indicated his belief that his tinnitus is due 
to in-service acoustic trauma.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469.  Therefore the Board 
concludes that his statement is not competent evidence of a 
connection between the Veteran's tinnitus and his service.  
As the competent medical evidence of record indicates that 
the Veteran's current tinnitus is not due to his in-service 
acoustic trauma, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
There is no evidence to indicate that the Veteran's tinnitus 
began in service and continued to the present.  The Veteran's 
medical record is negative for any complaints or records of 
tinnitus until many years post-service.  The Veteran's Army 
separation examination does not contain any indication of 
tinnitus, nor do any of the Veteran's STRs from either his 
active, ACDUTRA, or INACDUTRA service contain evidence of 
tinnitus.  In fact, the first evidence of a diagnosis of 
tinnitus is from the May 2009 VA examination, over forty 
years after the Veteran had been discharged from active 
service and over twenty years after his discharge from the 
Florida National Guard.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With all of 
the evidence presented by the record taken into account, the 
Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Right Ankle Disorder

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran has not presented any evidence to 
indicate diagnosis of or treatment for a right ankle disorder 
of any kind.  Without the requisite element of a current 
condition, there is no basis for further analysis of the in-
service incident or nexus requirements.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current diagnosis.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for a right ankle disorder, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Right Knee Disorder

The Veteran has stated that his right knee disorder pre-
existed his Army service and was aggravated by his active 
Army service.  See the Veteran's claim dated September 2004, 
and substantive appeal (VA Form 9) dated August 2005.  For 
purposes of establishing service connection under 38 U.S.C.A. 
§§ 1110, 1131, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

In the Veteran's enlistment examination in February 1958 the 
examiner did note that the Veteran had undergone surgery 
prior to service; however, the examiner also noted that the 
condition was NCD (not currently disabling) and found the 
Veteran fit for service.  In addition the VA medical examiner 
noted the Veteran's history of treatment and concluded that 
the Veteran's pre-service condition had "resolved without 
functional impairment."   By itself, a surgery is not a 
diagnosed condition, and given the medical evidence against 
such a finding, the Board concludes that the Veteran's 
currently diagnosed right knee disorders (as related below) 
did not preexist his service.  Therefore, the Veteran's 
current right knee disorders and any related symptoms were 
not noted prior to service nor can they be found to preexist 
his service by clear and unmistakable evidence.  Thus, the 
Veteran's claim will be considered as a claim for direct 
service connection, which relieves the Veteran of the burden 
of showing that a preexisting right knee condition worsened 
during his active military service.

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran has been diagnosed with degenerative joint 
disease (DJD) and status post right total knee arthroscopy.  
See the May 2009 VA orthopedic examination, and private 
treatment records dated in December 2007.  Therefore, the 
Board concludes that the Veteran currently has a right knee 
disorder.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran's STRs show that the 
Veteran had a moderate hamstring strain of the right knee in 
November 1960, and right knee pain in January 1961 as noted 
by the May 2009 VA orthopedic examination.  The Veteran also 
noted that he had a "trick" knee several times.  See the 
Veteran's report of medical history from February 1958 (Army 
enlistment), May 1961 (Army discharge), June 1978 (Florida 
National Guard enlistment), and February 1980 (Florida 
National Guard discharge).  Therefore, there is sufficient 
evidence of an incurring incident during the Veteran's 
military service.  

The third requirement for any service connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  The VA orthopedic examination 
of May 2009, after a thorough review of the Veteran's medical 
records and history, and noting the period prior to treatment 
of knee problems after service, but in consideration that DJD 
is a condition of aging, concluded that "it is less likely 
as not that the Veteran's degenerative joint disease [and] 
right knee status post right total knee arthroplasty is cause 
by, related to, or worsened beyond natural progression by 
military service."  Therefore, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  

The Veteran has indicated his belief that his current right 
knee disorder is due to in-service acoustic trauma.  See the 
Veteran's September 2004 claim, and substantive appeal (VA 
Form 9) dated August 2005.  There is no evidence presented 
that the Veteran has the requisite training or experience 
necessary to render him competent to make such a 
determination.  See Layno, at 469.  Therefore, given the 
medical evidence against such a connection, the Veteran's 
right knee disorders cannot be service connected.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
At his VA medical examination, the Veteran reviewed the 
history of his right knee disorders.  The Veteran stated that 
he had problems with his right knee in 1963 or 1964 when he 
had to walk with a cane and required shots.  The Veteran 
stated that in the late 1960's and early 1970's his right 
knee started crackling and crunching.  Finally, the Veteran 
saw a specialist and had total knee arthroplasty in December 
2007, as noted in the private treatment records provided by 
the Veteran.  As such, the reviewed history only reveals a 
series of isolated incidents without a history of continuous 
symptoms of the currently diagnosed DJD and status post total 
knee arthroscopy for the Veteran's right knee from the 
Veteran's time of active Army service, or from the time of 
his Florida National Guard ACDUTRA and INACDUTRA service, to 
the present.   Therefore, the Veteran's right knee disorder 
cannot be service connected based on a history of continuity 
of symptomatology.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for a right knee disorder, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


